       Case 1:19-mj-00133-SAB Document 22 Filed 06/22/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   STEVEN RIVERA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00133-SAB
12                    Plaintiff,                   CONSENT TO APPEAR BY
                                                   VIDEO TELECONFERENCE
13   vs.
14   STEVEN RIVERA,
15                    Defendant.
16
17          I, Steven Rivera, understand that under the Federal Rules of Criminal Procedure and the
18   United States Constitution, I have a right to be present in open court for my change of plea and
19   sentencing hearing in this case. After consulting with my attorney, Assistant Federal Defender
20   Matthew Lemke, I hereby consent to appear by video teleconference for the hearing currently set
21   for June 22, 2020.
22
23   Dated: June 19, 2020                        /s/ Matthew Lemke
                                                 MATTHEW LEMKE
24                                               Assistant Federal Defender
                                                 Attorney for Defendant
25                                               STEVEN RIVERA
26   Dated: June 19, 2020                        /s/ Steven Rivera
                                                 STEVEN RIVERA
27                                               Defendant
28
       Case 1:19-mj-00133-SAB Document 22 Filed 06/22/20 Page 2 of 2


 1                                              ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43(b)(2),
 3   Steven Rivera is permitted to appear by video teleconference for his hearing scheduled to take
 4   place on June 22, 2020.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:     June 19, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                   2
